297 F.2d 249
INTERCONTINENTAL TRANSPORTATION CO., Inc., Owner of THE S.S. NATALIE, Petitioner-Appellee,v.STATES MARINE LINES, INC., Respondent-Appellant, andArrow Steamship Co., Inc., Respondent.
No. 102.
Docket 27072.
United States Court of Appeals Second Circuit.
Argued December 1, 1961.
Decided December 8, 1961.

Appeal from an order of the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.


1
States Marine Lines, Inc. appeals from an order directing it to proceed to arbitration with petitioner-appellee, upon a petition filed pursuant to section 4 of the Arbitration Act, 9 U.S.C.A. § 4.


2
Kirlin, Campbell & Keating, New York City, for respondent-appellant, States Marine Lines, Inc., James J. Higgins, Advocate. L. De Grove Potter, New York City, of counsel.


3
Healy, Baillie & Burke, New York City, for appellee. Nicholas J. Healy, III, Raymond J. Burke, Thomas A. Dillon, Jr., New York City, Advocates.


4
Zock, Petrie, Sheneman & Reid, New York City, for Arrow Steamship Co., Inc., Francis J. O'Brien, New York City, Advocate.


5
Before SWAN, WATERMAN and FRIENDLY, Circuit Judges.


6
PER CURIAM.


7
The order is so clearly correct that it would have been affirmed at the conclusion of the arguments, except for a question as to whether it was an appealable order. Farr & Co. v. Cia Intercontinental De Navegacion, 2 Cir., 243 F.2d 342 disposes of that question. Order affirmed on Judge Murphy's opinion, 200 F.Supp. 88.